Citation Nr: 1814588	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  14-17 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to eligibility for VA medical treatment for a psychosis or mental illness under 38 U.S.C. 1702.

2.  Entitlement to service connection for a psychiatric disorder, including depression, anxiety, paranoia and somatization disorder.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee disability prior to December 15, 2014, and in excess of 30 percent thereafter.

4.  Entitlement to a compensable disability rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1997 to January 2000.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Veterans Law Judge during a November 2016 videoconference hearing.

In the April 2012 rating decision, the RO denied the Veteran's claim for a rating in excess of 10 percent for the right knee disability.  In a January 2015 rating decision, the RO increased the rating to 30 percent, effective December 15, 2014.  However, the increased rating matter remains in appellate status as the maximum rating has not been assigned for the entire period on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

Additional evidence was received subsequent to the January 2015 supplemental statement of the case (SSOC), including lay evidence and VA treatment records.  However, the Board finds that the additional evidence is not pertinent to the claim decided herein.  Thus, a remand for another SSOC is not necessary for the claim.  See 38 C.F.R. § 20.1304(c).

The decision below addresses the 38 U.S.C. 1702 claim.  The remaining claims are addressed in the remand section following the decision.  


FINDING OF FACT

The Veteran has been diagnosed with psychosis and mental illness; however, the condition did not develop within two years of his separation from service.


CONCLUSION OF LAW

The criteria for eligibility for VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C. § 1702 have not been met.  38 U.S.C. §§ 1702, 5107 (2012); 38 C.F.R. §§ 3.102, 3.384 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

VA Treatment under the Provisions of 38 U.S.C. § 1702

The Veteran did not file a claim for this benefit.  Moreover, claims for medical or psychological treatment are normally determined by the Veterans Health Administration (VHA).  See VBA Manual, M21-1, IX.ii.2.5.b.  However, the RO adjudicated the matter and the Veteran appealed the denial.  

For the purpose of eligibility for VA treatment, any Veteran of World War II, the Korean conflict, the Vietnam era, or the Persian Gulf War who developed an active psychosis (1) within two years after discharge or release from the active military, naval, or air service, and (2) before July 26, 1949, in the case of a Veteran of World War II, before February 1, 1957, in the case of a Veteran of the Korean conflict, before May 8, 1977, in the case of a Vietnam era Veteran, or before the end of the two-year period beginning on the last day of the Persian Gulf War, in the case of a Veteran of the Persian Gulf War, shall be deemed to have incurred such disability in the active military, naval, or air service.  38 U.S.C. § 1702.

Psychosis is currently defined in 38 C.F.R. § 3.384 as any of the following disorders listed in the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders (DSM-5): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder.  38 C.F.R. § 3.384.

The Veteran had active service from January 1997 to January 2000 and is therefore, considered a Persian Gulf War Veteran.  Additionally, he has been diagnosed with a psychosis (delusional disorder) and other mental illness.  

The Board finds the evidence of record supports that the earliest signs of paranoid delusions were found in June 2009, more than nine years following the Veteran's service.  A June 2009 VA treatment record indicated the Veteran reported believing that he was poisoned at a McDonald's.  The VA physician noted that the Veteran was being paranoid.  A November 2010 VA record indicated the Veteran's paranoid delusions were first addressed in June 2009.  A January 2011 record also noted delusions.  At the November 2016 Board hearing, the Veteran recalled receiving treatment for mental health since 2009.  Records and a July 2011 VA examination note depression from the death of his mother also from around 2009.  

The evidence of record shows that the Veteran has mental illness, including psychosis; however, it does not show that his conditions first manifested within two years of separation from active service.  There was no diagnosis of such during or within two years of service.  Date of diagnosis is not categorically required.  However, the evidence as a whole tends to show development of a psychosis or other mental illness in and around 2009, over nine years following service.

Accordingly, the preponderance of the evidence is against the claim and the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Therefore, eligibility for treatment of a psychosis or mental illness, under 38 U.S.C. § 1702, is not warranted.

Although the Board is remanding other claims for additional development and consideration, remand is not necessary for this issue, as there is no reasonable possibility that further assistance would substantiate the claim.  See 38 C.F.R. § 3.159(d).


ORDER

VA medical treatment for a psychosis or mental illness under the provisions of 38 U.S.C. § 1702 is denied.


REMAND

Psychiatric Disorder

The Veteran contends that his current psychiatric disorders are related to his service-connected right knee disability.  The Board notes the Veteran's right knee disability has been service connected since he separated from service in January 2000.

The Veteran receives psychiatric treatment through the VA Medical Center (VAMC) in Philadelphia.  Psychiatric symptoms have been indicated in the record, including depression, anxiety, paranoia and somatization.  The Veteran was afforded a July 2011 VA examination in which he was diagnosed with somatoform disorder, not otherwise specified (NOS), and paranoid personality by history.  The examiner indicated it is less likely than not that the Veteran's somatoform disorder, paranoid personality disorder, or depression were caused by or the result of his service-connected right knee disability.  The Veteran attributed his depression to coping with the death of his mother and that after her death, "paranoia kicked in real hard."  The Veteran reported worrying that he might become "a cripple" from his knee surgery.  However, the examiner stated the timeline and breadth of his concerns, some of which appeared to be delusional, did not support a causal relationship between his knee reconstruction and his psychiatric diagnosis.

At the November 2016 Board hearing, the Veteran asserted his current psychiatric disorder is related to his service-connected right knee disability.  He indicated that worsening pain in his right knee has exacerbated his psychiatric symptoms and led to increased symptoms.  He also stated he suffers from paranoia due to the pain medication for his knee disability and had to cut back.

The Board finds a remand is required to afford the Veteran another VA examination to determine the etiology of any diagnosed psychiatric disorders.  The most recent VA examination report is more than six years old and additional evidence has been received that is supportive of the Veteran's contentions.  Therefore, an opinion is required to determine if any psychiatric disorder was caused or aggravated as a result of the right knee disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Right Knee Disability

The Veteran most recently underwent a December 2014 VA examination in which he reported worsening symptoms, including increased pain.  He stated he suffers from flare-ups and that the disability causes him to miss work 1-2 times per year due to swelling and increased pain, causing limping.  He also indicated he takes 5-7 Tramadol per week due to the pain, including some at work and at night.  Range of motion testing revealed flexion to 135 degrees and extension to zero degrees.  The examiner found pain with weight bearing, mild joint line tenderness and slow ambulation.  He stated the examination neither supports nor contradicts the Veteran's statements describing functional loss during flare-ups and that pain limits his functional ability during flare-ups.  Additionally, the examiner noted muscle atrophy and that the Veteran requires the constant use of a brace.  He stated the Veteran is able to stand at his job as a clerk but ambulates more slowly and has to take pain medication intermittently to get through the day.

At the November 2016 Board hearing, the Veteran indicated that the severity of his right knee disability has worsened over the years and that the disorder requires medication for pain management.  He also reported instability and that a metal brace is constantly required for support.

The Board notes the December 2014 VA examination report did not include full joint testing for pain on both active and passive motion, and with weight-bearing and nonweight-bearing, although the examiner did test the left, undamaged joint.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  On remand, the VA examiner should address all such inquiries.

Further, the December 2014 examiner did not provide an adequate rationale with regard to potential additional functional loss during the reported flare-ups of the Veteran's right knee symptoms.  The Veteran reported worsening pain, including flare-ups causing him to miss work 1-2 days per year due to the swelling, increased pain and limping.  On remand, the VA examiner is required to ascertain adequate information regarding the Veteran's flare-ups and "estimate the functional loss that would occur during flares."  See Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017).

Left Ear Hearing Loss

An August 2017 rating decision denied the Veteran's claim for a compensable rating for his left ear hearing loss.  The Veteran submitted an October 2017 notice of disagreement (NOD) on the proper VA form.  No statement of the case (SOC) has been issued for the left ear hearing loss claim.  Where a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  Provide an SOC to the Veteran regarding the issue of entitlement to a compensable rating for his left ear hearing loss.  Return this issue to the Board only if a timely appeal is perfected.

2.  Thereafter, schedule the Veteran for an examination by an appropriate VA examiner to determine the nature and etiology of any current psychiatric disorders.  The claims file must be made available to the examiner for review.

The examiner should clearly state all psychiatric disorders diagnosed on examination.

For each psychiatric disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disorder is proximately due to or the result of the Veteran's right knee disability.

If not caused by the right knee disability, the examiner should address whether it is at least as likely as not (a 50 percent or better probability) that the psychiatric disorder has been aggravated by the right knee disability.

Aggravation is an increase in disability beyond a temporary flare-up or natural progress of the disease.

Consideration should be given to the Veteran's theory of a relationship to between his psychiatric disorders and the pain he experiences from his right knee disability and/or the medications required for the right knee disorder, including Tramadol.

All opinions expressed should be accompanied by supporting rationale.

3.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the current nature and severity of the Veteran's service-connected right knee disability.

The examiner should record the range of motion observed on clinical evaluation, in terms of degrees of extension and flexion.  He or she should specifically test the right knee joint for pain on both active and passive motion, in weight bearing and nonweight-bearing and with range of motion measurements of the opposite joint.

If the examination is not conducted during a flare-up, the functional impact of a flare-up should be estimated based on the Veteran's reports.  If this cannot be done, the examiner should explain why.

All opinions expressed should be accompanied by supporting rationale.

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


